                Case 2:19-cv-01293-APG-VCF Document 16 Filed 07/26/19 Page 1 of 3
                                                                       CLOSED,Transferred_Out_District
                                  U.S. District Court
                       SOUTHERN DISTRICT OF TEXAS (Houston)
                       CIVIL DOCKET FOR CASE #: 4:19−cv−02072

Miller et al v. UNITED STATES OF AMERICA                  Date Filed: 06/06/2019
Assigned to: Judge Andrew S Hanen                         Date Terminated: 07/26/2019
Cause: 28:2671 Federal Tort Claims Act                    Jury Demand: None
                                                          Nature of Suit: 362 Personal Inj. Med.
                                                          Malpractice
                                                          Jurisdiction: U.S. Government Defendant
Plaintiff
Blake Miller                               represented by Tom Jacob
                                                          Whitehurst Harkness et al
                                                          7500 Rialto Blvd
                                                          Bldg Two, Ste 250
                                                          Austin, TX 78735
                                                          512−476−4346
                                                          Email: tjacob@nationaltriallaw.com
                                                          ATTORNEY TO BE NOTICED

                                                          Jamal K Alsaffar
                                                          Whitehurst, Harkness, Brees, Cheng, Alsaffar,
                                                          Higginbotham
                                                          Suite 250
                                                          7500 Rialto Blvd., Bldg. Two
                                                          Ste 250
                                                          Austin, TX 78735
                                                          512−476−4346
                                                          Fax: 512−476−4400
                                                          Email: jalsaffar@nationaltriallaw.com
                                                          ATTORNEY TO BE NOTICED

Plaintiff
Jenna Miller                               represented by Tom Jacob
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Jamal K Alsaffar
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED


V.
Defendant
UNITED STATES OF AMERICA                   represented by Fred Turner Hinrichs
                                                          US Attorney's Office
                                                          1000 Louisiana, Suite 2300
                                                          Houston, TX 77002
                                                          713−567−9529
                Case 2:19-cv-01293-APG-VCF Document 16 Filed 07/26/19 Page 2 of 3
                                                                        Fax: 713−718−3303
                                                                        Email: fred.hinrichs@usdoj.gov
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED


Date Filed     #    Docket Text

06/06/2019    Ï1    COMPLAINT against UNITED STATES OF AMERICA (Filing fee $ 400 receipt number
                    0541−22568969) filed by Blake Miller, Jenna Miller. (Attachments: # 1 Exhibit A)(Alsaffar, Jamal)
                    (Entered: 06/06/2019)

06/06/2019    Ï2    Request for Issuance of Summons as to UNITED STATES OF AMERICA, Attorney General of
                    the US, Assistant US Attorney, filed.(Alsaffar, Jamal) (Entered: 06/06/2019)

06/07/2019    Ï3    ORDER for Initial Pretrial and Scheduling Conference and Order to Disclose Interested Persons.
                    Initial Conference set for 11/6/2019 at 10:00 AM in Courtroom 704 before Magistrate Judge
                    Frances H Stacy(Signed by Judge Andrew S Hanen) Parties notified.(ckrus, 4) (Entered:
                    06/07/2019)

06/07/2019    Ï4    Summons Issued as to UNITED STATES OF AMERICA, U.S. Attorney Ryan K. Patrick and U.S.
                    Attorney General Willaim Barr, parties notified via NEF, filed.(jdav, 4) (Entered: 06/07/2019)

06/17/2019    Ï5    NOTICE of Appearance by Tom Jacob on behalf of Blake Miller, Jenna Miller, filed. (Jacob, Tom)
                    (Entered: 06/17/2019)

06/17/2019    Ï6    NOTICE of Financial Interest by Blake Miller, Jenna Miller, filed. (Jacob, Tom) (Entered:
                    06/17/2019)

06/24/2019    Ï7    RETURN of Service of SUMMONS Executed as to UNITED STATES OF AMERICA served on
                    6/13/2019, answer due 8/12/2019, filed.(Jacob, Tom) (Entered: 06/24/2019)

06/24/2019    Ï8    RETURN of Service of SUMMONS Executed as to UNITED STATES OF AMERICA served on
                    6/17/2019, answer due 8/16/2019, filed.(Jacob, Tom) (Entered: 06/24/2019)

07/01/2019    Ï9    CERTIFICATE OF INTERESTED PARTIES by UNITED STATES OF AMERICA,
                    filed.(Hinrichs, Fred) (Entered: 07/01/2019)

07/03/2019   Ï 10   MOTION to Transfer Case to United States District Court of Nevada, Las Vegas Division by
                    UNITED STATES OF AMERICA, filed. Motion Docket Date 7/24/2019. (Attachments: # 1
                    Exhibit A, Plaintiffs' Administrative Claims, # 2 Judge's Procedures Certificate of Conference, # 3
                    Proposed Order)(Hinrichs, Fred) (Entered: 07/03/2019)

07/23/2019   Ï 11   RESPONSE in Opposition to 10 MOTION to Transfer Case to United States District Court of
                    Nevada, Las Vegas Division, filed by Blake Miller, Jenna Miller. (Attachments: # 1 Exhibit 1.
                    Declaration of Jenna Miller, # 2 Exhibit 2. Emails, # 3 Proposed Order)(Jacob, Tom) (Entered:
                    07/23/2019)

07/25/2019   Ï 12   REPLY in Support of 10 MOTION to Transfer Case to United States District Court of Nevada, Las
                    Vegas Division, filed by UNITED STATES OF AMERICA. (Attachments: # 1 Proposed
                    Order)(Hinrichs, Fred) (Entered: 07/25/2019)

07/25/2019   Ï 13   SURREPLY to 10 MOTION to Transfer Case to United States District Court of Nevada, Las Vegas
                    Division, filed by Blake Miller, Jenna Miller. (Attachments: # 1 Exhibit 1. Letter to Gov't Counsel,
                    # 2 Exhibit 2. Email from Gov't Counsel)(Jacob, Tom) (Entered: 07/25/2019)

07/26/2019   Ï 14   ORDER granting 10 Motion to Transfer Case to US Distict Court, Las Vegas Division,
                    Navada.(Signed by Judge Andrew S Hanen) Parties notified.(jdav, 4) (Entered: 07/26/2019)
                   Case 2:19-cv-01293-APG-VCF Document 16 Filed 07/26/19 Page 3 of 3
07/26/2019   Ï 15    ORDER TO TRANSFER CASE to US District Court for Nevada, Las Vegas Division (Signed by
                     Judge Andrew S Hanen) Parties notified.(jdav, 4) (Entered: 07/26/2019)

07/26/2019     Ï     Interdistrict transfer to US District Court of Nevada, Las Vegas Division. Case transferred
                     electronically. Case terminated on 7/26/2019, filed. (jdav, 4) (Entered: 07/26/2019)
